           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JAMES McALPHIN
ADC #88328                                                     PLAINTIFF

v.                   No. 5:18-cv-213-DPM-JTK

KENNETH HOLDER, Doctor, ADC,
East Arkansas Regional Unit; and
RONALD STUKEY, Doctor                                       DEFENDANTS

                              ORDER
     Motion to withdraw, NQ 96, partly granted.             The motion for
preliminary injunctive relief, NQ 84, is withdrawn;         and the related
recommendation, NQ 94, is declined as moot. Magistrate Judge Kearney
already granted McAlphin's extension motion, though. NQ 92 & NQ 93.
That piece of the motion to withdraw is therefore denied as moot.
     So Ordered.
                                   ~ylav(/f-;
                                D.P. Marshall Jr.
                                United States District Judge

                                   CJ ,{)wMhft   J..0 I 9
